Exhibit March 13, Richard Boehner [Personal Address] Dear Richard: I am pleased to offer you a position with Symyx Technologies, Inc. (“Symyx”) as Executive Vice President, Chemical & Energy reporting to Isy Goldwasser. As a member of the executive committee, you may be a Section 16 reporting officer and therefore this offer in its entirety is subject to formal approval from the Board of Directors. You will receive a monthly salary of $25,000 (twenty-five thousand dollars) which will be paid semi-monthly in accordance with the Symyx normal payroll procedures, less applicable withholding taxes. Beginning in 2008, based on the degree of achievement of annually established Symyx Collaborations goals, including revenue, bookings and allocated profitability, you are eligible for an annual bonus of up to 150% of annual earned salary.The amount of this bonus will be determined in the sole discretion of the other members of the Executive Committee and, as applicable, the Compensation Committee of the Board of Directors, based upon the intention that you would earn approximately 100% of annual earned salary upon determination that you have achieved all goals fully, and up to 150% of annual earned salary upon materially exceeding those goals. We recognize that your initial efforts will largely be directed at strategic initiatives that may not have a measurable impact on our business until future years. As a result, for the remainder of calendar year 2007, Symyx will guarantee a portion of your bonus equivalent to two-thirds of your 2007 earned salary. Your participation in this plan, including any guaranteed bonuses, is subject to the terms of the bonus plan, including that you must be an employee at the time the bonus is paid in order to receive the bonus. You are also eligible to receive a grant of equity provided that our shareholders approve a new stock plan which enables continuation of the nature and level of our current equity award program. It is our intention to seek this approval at the June 2007 shareholder meeting.At that time, we will seek approval from the Board of Directors or the Compensation Committee of a grant of both time-vested and performance-based vested equity: · Time-vested award of restricted stock units which would vest over three years such that 1/2 vests on March 1, 2008, 1/3 on or about March 1, 2009 and 1/6 on or about March 1, 2010 (subject to your continued employment through that date). The intended value of this award at the time of grant, provided that you are a full-time employee on or before April 1, 2007, is $250,000. If you commence employment after that date, this award will be reduced proportionately. · Performance-based vested restricted stock award of which none, part or all would vest after the close of 2007, as determined in the sole discretion of the Board based on performance against company performance targets. The intended full annual award would be $60,000 worth of restricted stock, which we will prorate such that you would be awarded $45,000 should you start full-time employment on April 1, 2007. These equity awards would be subject to the terms and conditions of Symyx’s Stock Plan and applicable Stock Agreements, and will issue to you on settlement as Symyx stock net of required tax withholding. Should the shareholders not approve a plan which enables us to continue our current equity award practices, we will, in our discretion, either (i) seek approval from the Board of an equity alternative enabled by a new shareholder approved plan or (ii) provide you with a cash payment equivalent to what you would have vested between the date of the shareholder meeting and March 1, 2008 had we been able to grant the above referenced equity, reflecting all relevant factors including stock price volatility over the period and the Board’s determination of the degree of vesting of the performance-based equity awards.Thereafter, you would participate appropriately in whatever program that may be approved by the Board that serves in lieu of our current equity program. To facilitate your relocation to the Bay Area, we will provide relocation assistance in accordance with the enclosed relocation guidelines, provided that those relocation expenses are incurred within one year of commencement of your employment. These relocation expenses will be grossed-up for tax purposes as described in the attached policy. To assist in your relocation and transition to the Bay Area, Symyx will provide you with a monthly housing allowance in accordance with the following schedule: · 0-11 months following home purchase or rental agreement in Bay Area, Symyx will provide you with a taxable housing allowance of $3,000 per month. · 12-23 months following home purchase or rental agreement in Bay Area, Symyx will provide you with a taxable housing allowance of $2,000 per month. · 24-35 months following home purchase or rental agreement in Bay Area, Symyx will provide you with a taxable housing allowance of $1,000 per month. This housing allowance is contingent upon your continuous employment with Symyx.
